DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the arguments/remarks for Application 14/726,075 filed on 18 October 2021.
Claims 13-16 have been previously withdrawn.
Claims 3 and 12 have been previously canceled.
Claim 17 has been newly added. 
Claims 1-2, 4-11, and 17 are currently pending, have been examined, and have been allowed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

Claims 1-2, 4-11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

With regard to claim 1, the claim recites “the product education system further configured to display, in response to certification of the user to trade the tradable investment products, a control for user navigation to the product generation system, wherein the control when actuated causes the electronic platform to navigate the user from the product education system to the product generation system”. Paragraph [0093] of the specification describes wherein display element causes the electronic platform 140 to navigate the user to the product generation system 144. However, merely clicking on a webpage will not necessarily cause a navigation to the product generation system 144 on its own and the specification does not sufficiently describe how this navigation is being done or accomplished (e.g., the aspect of the interface that navigates the user to the product generation system is not identified). Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

With regard to claim 6, the claim recites wherein “… the social network service is configured to facilitate a sharing of information between users”.  However, the specification does not sufficiently describe how said sharing of information between users is being facilitated by the social network service other than to merely say that such functionality is being facilitated. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described.

With regard to claim 7, the claim recites wherein “… the product trading marketplace is configured to facilitate a trading of generated investment products between users of the electronic platform”. However, the specification does not sufficiently describe how said trading of generated investment products between users is being facilitated by the social network service other than to merely say that such functionality is being facilitated. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described.

Claim 1 further recites “… restricting the user from trading the investment product”. However, the claimed feature comprising “restricting the user from trading”, that is being claimed is not found and/or not described in the specification in the manner that is currently being claimed. As the amended limitations appear to be new matter, Applicant is requested to amend or cancel the claimed feature or indicate where in the specification the recited subject matter may be found.

Claims 8 and 11 recite substantially the same limitations as claim 1 and are rejected based on the same reasoning. Claims 2, 4-7, 9-10, and 17 are rejected based upon their dependency upon one of rejected independent claims 1, 8, and 11. 

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, and 4-7 are rejected under 35 U.S.C. § 112, second paragraph, (in view of 35 U.S.C. § 112,  6th paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 1 recites the phraseology “a product education system ... the product education system further configured to display... a control …”. In this instance, said “product education system” is being interpreted as the “means” component in a means-for or means-to phraseology structure. However, the limitation further recites "wherein the control when actuated causes the electronic platform to …”. Therefore, to one of ordinary skill in the art, it is not clear whether the functionality is to "display ... a control" or to what happens when the control is actuated ("wherein the control when actuated causes the electronic platform”). The claim is therefore indefinite. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination, MPEP § 2173.02 I-III.

As the claim recites the phraseology "product education system … for or to…", the Examiner interprets such phraseology as invoking 35 U.S.C. § 112, 6th Paragraph since the recitation passes the following three-prong analysis:
the claim limitations must use the phrase "means for" or "step for" or any non-structural term that is a nonce word or a verbal construct that is not recognized as the name of the structure, but merely a substitute for the terms "means for" or "step for"; 

the "means for" or "step for" or substitute must be modified by functional language; and 

the phrase "means for" or "step for" or substitute must not be modified by sufficient structure, material, or acts for achieving the specified function. 

As such, the claims recite limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, and the Examiner is unable to identify, in the Applicant's Specification, the specific structure, material, or acts for performing the recited functions as required (see Atmel, 198 F.3d at 1382, 53 USPQ2d 1231). Accordingly, claim 1 does not comply with the requirements of 35 U.S.C. § 112, 2nd Paragraph in view of 35 U.S.C. § 112,  6th paragraph.

Moreover, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). 

However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Applicant may:

Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2 and 4-7 are rejected based upon their dependency on rejected independent claim 1.

Claim Rejections – 35 USC § 102  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 10, and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yakubov, US 2011/0302105 (“Yakubov”).

Re Claim 8: Yakubov teaches a method performed by an electronic platform of generating a tradable investment product, the method comprising: 

receiving input from a user via a product generation interface of the electronic platform, the input including a selection of one or more investment product categories of interest to the user;  (¶¶[0013], [0014], [0030], [0033]) 

before generating an investment product for the user that is based on the selected one or more investment product categories of interest to the user, launching an online seminar via an education interface of the electronic platform for the user, wherein the online seminar is launched after determining that the user is not certified to trade the investment product, (¶¶[0009], [0031], [0038], [0039], [0040], [0041], [0043])

Regarding the limitation(s) comprising:

wherein the education interface comprises a management dashboard for receiving manager approval or selection of the online seminar for the investment product; 

upon receiving an indication that the user has not successfully completed the online seminar via the education interface of the electronic platform, restricting the user from trading the investment product; 

upon receiving an indication that the user has successfully completed the online seminar via the education interface of the electronic platform such that the user is certified to trade the investment product, displaying a control for user navigation to the product generation interface of the electronic platform;

in response to user actuation of the control, navigating the user from the education interface of the electronic platform to the product generation interface of the electronic platform; 

generating the investment product within the selected one or more investment product categories via the product generation interface of the electronic platform, 

wherein generating the investment product comprises: decomposing the investment product into two or more priced components, each of the priced components having a different maturity, 

generating pricing tables for each of the two or more priced components, the generated pricing tables comprising one or more risk calculations for computing price adjustments, 

pre-fetching, from a third party market server before a user input by the user of the electronic platform, pricing information for the two or more priced components based on a variety of deal terms, 

receiving the user input, the user input identifying a set of the deal terms to be applied to the two or more priced components, 

interpolating the pricing tables based on the set of the deal terms, and 

determining a price for the investment product by (i) summing interpolated prices for each of the two or price components based on the interpolated pricing tables, and (ii) applying the pricing adjustments using the risk calculations; 

establishing an information exchange interface between the user and other users of the electronic platform; 

receiving a selection of the investment product from the user; 

performing investment backtesting and scenario analysis on the investment product; and 

displaying results of the investment backtesting to the user, the results showing how the investment product would have performed in a theoretical market scenario.  

As long as the prior art teaches the alternative of the limitation feature which recites “… determining that the user is not certified to trade the investment product …”, it necessarily anticipates the remainder of the claim based on optional language usage that suggests or makes optional but does not require steps to be performed and which is therefore not given patentable weight (MPEP 2103(I)(C) “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language”).

Re Claim 9: Yakubov teaches the method of claim 8 as described above. Yaubov further teaches: 

further comprising, after generating one or more second investment products within the selected one or more investment product categories via the product generation interface of the electronic platform, establishing, via the information exchange interface, a social network service between the user of the electronic platform and other users of the electronic platform, wherein the social network service is configured to facilitate a sharing of information between users, the information including information identifying the one or more second investment products generated for the user by the product generation interface. (¶¶[0010], [0011], [0012])

Re Claim 10: Yakubov teaches the method of claim 8 as described above. Yaubov further teaches: 

further comprising, after generating one or more second investment products within the selected one or more investment product categories via the product generation interface of the electronic platform, establishing, via the information exchange interface, a product trading marketplace between the user of the electronic platform and other users of the electronic platform, wherein the product trading marketplace is configured to facilitate a trading of generated investment products between users of the electronic platform. (¶¶[0033], [0038])






Conclusion

Claims 1-2, 4-11, and 17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692